United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3509
                                   ___________

Paris Marshall Wheeler,               *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Iowa State Penitentiary; Warden Burt; *
Debbie Nichols; Pradeep Sarswat;      * [UNPUBLISHED]
John Ault; Dr. Raymond Jones;         *
Dr. Noli Mendoza; Dr. Snow; Jerry     *
Commelly; Dr. Satyalu Durga,          *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: December 1, 2009
                                Filed: December 29, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Iowa inmate Paris Wheeler brought a 42 U.S.C. § 1983 suit against the Iowa
State Penitentiary (ISP) and several of its staff members, as well as several staff
members at the Anamosa State Penitentiary (ASP) in Iowa. The district court1 granted
summary judgment for defendants. Wheeler appeals the grant of summary judgment,

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
as well as the denial of his motion for an extension of time to respond to the summary
judgment motion. We deny Wheeler’s motion to supplement the record and affirm
the judgment of the district court.

       After careful de novo review, we conclude that the grant of summary judgment
was proper. As to the ISP defendants, Wheeler failed to exhaust all administrative
remedies before filing the instant suit. See 42 U.S.C. § 1997e(a) (prisoner may not
bring § 1983 action with respect to prison conditions before exhausting all available
administrative remedies); Jones v. Bock, 549 U.S. 199, 219-20 (2007) (courts may not
consider any unexhausted claim). As to the ASP defendants, we conclude that
Wheeler’s suit included only official-capacity claims, see Egerdahl v. Hibbing Cmty.
Coll., 72 F.3d 615, 619 (8th Cir. 1995) (when complaint is silent about capacity, court
interprets complaint as including only official-capacity claims), that any claim for
damages was barred by the Eleventh Amendment, see Kentucky v. Graham, 473 U.S.
159, 166 (1985) (plaintiff seeking damages in official-capacity suit must look to
government entity as real party in interest); Brandon v. Holt, 469 U.S. 464, 471-72
(1985) (suit against government official in his official capacity is in essence suit
against employing government entity); see also Will v. Mich. Dep’t of State Police,
491 U.S. 58, 71 (1989) (neither state nor its officials acting in their official capacities
are persons under § 1983); Montano v. Hedgepeth, 120 F.3d 844, 849-50 (8th Cir.
1997) (physicians working in state prisons are state actors), and that any claim for
injunctive relief was moot, because Wheeler was no longer incarcerated at ASP, see
Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). We also conclude that the
district court did not abuse its discretion by denying an extension to respond to the
summary judgment motion. See Soliman v. Johanns, 412 F.3d 920, 921-22 (8th Cir.
2005) (standard of review).

      Accordingly, we affirm.
                     ______________________________



                                           -2-